United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Marion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1480
Issued: February 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2011 appellant, through his attorney, filed a timely appeal from a March 31,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on October 30, 2009.
FACTUAL HISTORY
On October 30, 2009 appellant, then a 50-year-old plumbing worker supervisor, filed a
traumatic injury claim alleging that he sustained lower back pain and bilateral foot numbness on
that day while running toward a prison fight. He did not stop work.
1

5 U.S.C. § 8101 et seq.

A November 11, 2009 sonogram obtained by Dr. M.T. Joseph, a Board-certified internist,
revealed normal bilateral ankle-brachial indices of 1.16 while a November 20, 2009
electromyogram (EMG) conducted by Dr. Brent Newell, a Board-certified physiatrist, indicated
mild mixed sensorimotor peripheral neuropathy or chronic lumbar stenosis. In a December 4,
2009 magnetic resonance imaging (MRI) scan report, Dr. Hisham T. Youssef, a Board-certified
diagnostic radiologist, found degenerative L4-5 and L5-S1 changes, including annular disc
bulges, protrusions and stenoses.
OWCP informed appellant in a February 24, 2010 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a narrative medical report from a
physician explaining how the alleged October 30, 2009 employment incident caused or
contributed to his condition.
Appellant submitted additional evidence. In a January 4, 2010 report, Dr. Angela L.
Baxter, a chiropractor, related that he ran to a fight at work on October 30, 2009. Afterward,
appellant experienced lower back pain and toe numbness. On examination, Dr. Baxter observed
limited cervical and lumbar range of motion (ROM), cervical, thoracic and lumbosacral segment
dysfunction with hypomobility and point tenderness, diminished patellar and Achilles reflexes,
hypoesthetic L5 and S1 dermatomes and muscle hypertonicity, tenderness and strength loss.
Multiple orthopedic and neurological maneuvers were positive and a lumbar x-ray exhibited L45 and L5-S1 disc space narrowing. Dr. Baxter diagnosed dysfunctional cervical, thoracic and
lumbosacral segments, lumbalgia, unspecified myalgia and myositis and disturbance of skin
sensation. She opined, “The injury at work and mechanism of injury exacerbated [appellant’s]
low back pain and created neck and upper back pain.” Dr. Baxter stated that one of the goals of
his care was to correct all subluxations.2 In a February 4, 2010 report, she stated that palpation
indicated a decrease in pelvic, sacral and sacroiliac subluxation.
By decision dated April 5, 2010, OWCP denied appellant’s claim, finding that the
evidence did not sufficiently demonstrate that a work event occurred on October 30, 2009.
Appellant requested reconsideration on December 30, 2010. In an undated statement, he
detailed that he was working on October 30, 2009 when he was alerted by an alarm to a fight in
progress. Appellant hastily sprinted to help five officers subdue more than 100 inmates.
Thereafter, he became aware of his back pain and foot numbness.
An October 6, 2010 MRI scan report from Dr. Byron W. Johnson, a Board-certified
diagnostic radiologist, revealed grade 1 L4-5 retrolisthesis with bilateral neural foraminal
stenosis and L3-4 midline disc protrusion.
In an October 27, 2010 report, Dr. Joel W. Ray, a Board-certified neurological surgeon,
reiterated that appellant ran to break up a fight at work on October 30, 2009 and subsequently
sustained back, bilateral foot and left lower extremity symptoms. He observed diffuse lumbar
and paralumbar tenderness on palpation, increased back pain on standing and ambulation and
diminished deep tendon reflexes and bilateral foot sensation. After reviewing the previous MRI
2

Additional reports from January 5 to March 8, 2010 showed that appellant received regular chiropractic
treatment.

2

scans and EMG, Dr. Ray explained that appellant’s discogenic back pain likely resulted from the
L3-4 annular tear and central disc protrusion as well as the L4-5 disc space loss and bilateral
foraminal stenosis. He articulated in a November 24, 2010 report that “[appellant’s] current
symptomatic complaints are related to the work-related injury which occurred on
October 30, 2009.”3
On March 31, 2011 OWCP modified the April 5, 2010 decision to find that the
October 30, 2009 employment incident occurred as alleged. It denied appellant’s claim on the
grounds that the medical evidence did not sufficiently establish that this accepted event was
causally related to his condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,4
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.5 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. The employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place and in the manner alleged. The employee must also submit evidence, in the form of
medical evidence, to establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8

3

Dr. Ray’s November 24, 2010 report essentially restated the content found in his earlier October 27, 2010
report.
4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

R.C., 59 ECAB 427 (2008).

6

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

T.H., 59 ECAB 388 (2008).

8

I.J., 59 ECAB 408 (2008).

3

ANALYSIS
The case record supports that appellant ran to help subdue inmates during a prison fight
on October 30, 2009. The Board finds that he did not establish his traumatic injury claim
because the medical evidence did not sufficiently prove that this accepted employment incident
caused or contributed to his back, bilateral foot or left lower extremity condition.
Appellant submitted several reports from Dr. Baxter, including a January 4, 2010 report
where she noted an account of the October 30, 2009 work event, performed an examination,
diagnosed cervical, thoracic and lumbosacral segment dysfunction. Dr. Baxter concluded that
these injuries were attributable to the work incident. She stated that a goal of appellant’s
treatment was to correct all subluxations. Dr. Baxter also noted that a lumbar x-ray confirmed
narrowing of the L4-5 and L5-S1 disc space. In her February 4, 2010 report, she noted that
palpation revealed decreased pelvic, sacral and sacroiliac subluxation. As defined under FECA,
a “physician” includes a chiropractor only to the extent that her reimbursable services are limited
to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist.9 Subluxation means an incomplete dislocation, off-centering,
misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrable on any
x-ray film to an individual trained in the reading of x-rays.10 Although Dr. Baxter made some
reference to subluxations in her January 4 and February 4, 2010 reports, she did not clearly state
that appellant had a spinal subluxation based on a review of x-rays. Thus, she is not a
“physician” with respect to these particular spinal injuries and her opinion regarding their cause
lacked evidentiary weight.11 Furthermore, even if Dr. Baxter’s reports could be construed as
diagnosing a spinal subluxation based on x-rays, she failed to explain how the October 30, 2009
employment incident pathophysiologically caused or contributed to a diagnosed spinal
subluxation.12
Dr. Ray opined that in an October 27, 2010 report appellant’s discogenic back pain was
due to the L3-4 annular tear and central disc protrusion and the L4-5 disc space loss and bilateral
foraminal stenosis. He later added in a November 24, 2010 report that the condition was related
to the October 30, 2009 work event. Nonetheless, Dr. Ray’s opinion offered limited probative
value on the issue of causal relationship because he did not provide adequate medical rationale
explaining the reasons for his opinion.13 Finally, the diagnostic records from Drs. Johnson,
Joseph, Newell and Youssef were of diminished probative weight because none provided an
9

5 U.S.C. § 8101(2); Merton J. Sills, 39 ECAB 572, 575 (1988).

10

20 C.F.R. § 10.5(bb).

11

Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (medical opinion,
in general, can only be given by a qualified physician). The Board notes that Dr. Baxter identified pelvic, sacral and
sacroiliac subluxation in a February 4, 2010 report. However, the case record does not indicate that she
corroborated this finding by x-ray.
12

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). See also Theresa M.
Fitzgerald, 47 ECAB 689 (1996) (rationalized medical opinion evidence must relate diagnosed subluxation to
employment incident).
13

See George Randolph Taylor, 6 ECAB 986, 988 (1954).

4

opinion on causal relationship.14 In the absence of rationalized medical opinion evidence,
appellant failed to meet his burden.
Appellant’s counsel contends on appeal that the March 31, 2011 decision was contrary to
fact and law. As noted, the medical evidence remained insufficient to demonstrate that the
accepted October 30, 2009 employment incident was causally related to a back, bilateral foot or
left lower extremity condition.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on October 30, 2009.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

5

